 IIn the Matter Of INTERNATIONAL FREIGHTING CORP.,et al.(SEMINOLESTEAMSHIP COMPANY, INC.)andINTERNATIONAL SEAMEN'S UNIONOF AMERICACase No. R-159CERTIFICATION OF REPRESENTATIVESFebruary 24, 1938On September 17, 1937, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections' inthe above-entitled case.On November 10, 1937, the Board issuedan Amendment to Decision and Direction of Elections.2The Direc-tion of Elections, as amended, directed that elections by secret ballotbe conducted among the unlicensed seamen, except wireless and radiooperators, chief electricians on electrically driven ships, and juniorengineers who hold licenses, employed on all type of craft operatedin or out of Atlantic and Gulf ports, except craft operated in harborsonly, by 19 named companies, including Seminole Steamship Com-pany, Inc., New York City.Pursuant to the Decision and Direction of Elections, as amended,an election by secret ballot has been conducted under the directionand supervision of Elinore Morehouse Herrick, the Regional Direc-tor for the Second Region (New York City), among the eligibleemployees of Seminole Steamship Company, Inc.On February 7,1938, the said Regional Director, acting pursuant to Article III,Section 9, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, issued and duly served upon the partiesan Intermediate Report on the election.No objections or exceptionsto the Intermediate Report have been filed'by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote_____________________________50Total number of ballots cast_______________________________50Total number of votes in favor of International Seamen'sUnion of America, or its successor,affiliatedwith theAmerican Federation of Labor__________________________013 N. L R B. 69224 N L R B 1115998053-38-:i9 600NATIONAL LABOR. RELATIONS BOARDTotalnumberof votes in favor of National Maritime Unionof America,affiliatedwith theCommittee for IndustrialOrganization------------------------------------------46Total number of votes in favor of neither organization-----3Total number of blank ballots---------------------------1Total number of void ballots-----------------------------0Total number of challenged ballots-----------------------0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series1, as amended,IT Is HEREBY CERTIFIED that National Maritime Union of America,affiliated with the Committee for Industrial Organization, has beendesignated and selected by a majority of the unlicensed seamen, ex-,cept wireless and radio operators, chief electricians on electricallydriven ships, and junior engineers who hold licenses, employed onall type of craft operated in or out of Atlantic and Gulf ports,except craft operated in harbors only, by Seminole Steamship Com-pany, Inc., New York City, as their representative for the'purposesof collective bargaining, and that, pursuant to Section 9 (a) of theAct, National Maritime Union of America, affiliated with the Com-mittee for Industrial Organization, is the exclusive representativeof all such employees for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment, and other con-ditions of employment.